Citation Nr: 0900071	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO. 07-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for myelodysplasia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973. He had service in the Republic of Vietnam from 
September 1971 to August 1972. His primary military 
occupational specialty was firefighter.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the RO.

In a statement, dated in November 2006, the veteran raised 
contentions to the effect that service connection was 
warranted for a disorder of the spleen. That claim has not 
been certified to the Board on appeal nor has it otherwise 
been developed for appellate purposes. Therefore, the Board 
has no jurisdiction over that claim, and it will not be 
considered below. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2008); 38 C.F.R. § 20.101 (2008). However, it is referred to 
the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
myelodysplasia. He contends that it is primarily due to his 
exposure to Agent Orange during his service in the Republic 
of Vietnam. In the alternative, he contends that it is the 
result of his exposure to chemicals, during his service as a 
firefighter.

After reviewing the claims file, the Board finds that there 
areas in the record, which if developed, could potentially 
support the veteran's claim. Accordingly, further action is 
required prior to additional consideration by the Board.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008). In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).

However, while the veteran did serve in Vietnam during the 
Vietnam Era and while he is presumed to have been exposed to 
herbicide agents in Vietnam, myelodysplasia is not among the 
diseases listed in 38 C.F.R. § 3.309 for which presumptive 
service connection is available based on that exposure. The 
VA Secretary also has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Public Law No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). The rationale employed in Combee also applies to 
claims based on herbicide agent exposure. See Brock v. Brown, 
10 Vet. App. 155 (1997).

A pertinent question arises as to whether sufficient 
development to assist the veteran requires a VA examination 
to address the question of etiology of the veteran's 
myelodysplasia, as related to herbicide exposure. The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). Specifically, the Court held that the third 
element, i.e., an indication that the current disability or 
symptoms may be associated with service, established a low 
threshold and required only that the evidence indicate that 
there may be a nexus between the two. The Court further held 
that types of evidence that indicated a current disability 
could be associated with service include medical evidence 
that suggested a nexus but was too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. Id.

The veteran's service medical records show that during his 
last six months of service, he underwent extensive workup for 
a skin disorder. Laboratory studies, including iron stains, 
were abnormal.

More recent records, such as those from Laura McClure-Barres, 
M.D., and H. Wayne Hooper, M.D., dated from August 2004 to 
August 2006, show that the veteran's current disabilities 
include myelodysplasia. 

In August 2006, Dr. Hooper stated that myelodysplasia was an 
acquired disorder of the bone marrow leading to leucopenia, 
thrombocytopenia, and anemia. He opined that the etiology 
could certainly be related to the veteran's toxic exposure in 
the past. 

In December 2008, the veteran's representative cited to an 
internet article from the Mayo Clinic which shows that some 
research suggests a link between myelodysplastic syndromes 
and long-term exposure to various substances, including 
herbicides. Myelodysplastic Syndromes by the Mayo Clinic 
Staff (2007) (available at 
http://www.mayoclinic.com/health/myelodysplastic-
syndromes/DS00596/DSECTION=causes ). The representative also 
cited an internet article which indicates that firefighters 
were exposed to carcinogenic substances such as benzene 
(http://www.mayoclinic.com/health/myelodysplastic-
syndromes/DS00596/DSECTION=causes ). 

The foregoing evidence is sufficient to indicate an 
association between the veteran's herbicide exposure in 
Vietnam and myelodysplasia.  The veteran has not, however, 
been afforded a VA examination to address the question of 
etiology of that disorder. Therefore, in order to further 
assist the veteran in the development of his appeal, an 
examination is necessary under 38 U.S.C.A. § 5103A(d). 
Accordingly, the appeal is remanded for the following 
actions.

1. Schedule the veteran for a hematologic 
examination to determine the nature and 
etiology of any diagnosed myelodysplasia. 
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder, and a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination.  If myelodysplasia is 
diagnosed, identify and explain the 
elements supporting the diagnosis. 

Then, based upon examination findings, 
appropriate tests and studies, historical 
records, and medical principles, opine, 
with full clinical rationale, whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance  that myelodysplasia 
is related to service, to include his in-
service exposure to herbicides and toxic 
substances.  The role that any 
postservice exposure to toxins may have 
played in the development of 
myelodysplasia must also be addressed.  
In answering that question, it is 
insufficient to merely note that the 
claimed condition is not on the list of 
disorders for which a presumption of 
service connection has been established 
based on herbicide agent exposure.

The term "at least as likely as not" as 
used above does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

2. When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for myelodysplasia. If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. However, he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


